DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “at least a first electrode at a first position within a first electrode subset” in line 7. Claim 13 also recites the limitation “at least a second electrode at the first position within a second electrode subset” in line 9. It is unclear how the first and second electrodes are positioned based on the claim. The first and second electrode may be interpreted to be the same electrode, in the same position in relation to the remainder of their respective subgroups, separate but occupying the same space, etc. For purposes of examination the examiner will interpret claim 13 such that “first position” maybe be any of the above listed interpretations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0119957 to Ranu, hereinafter Ranu.
Regarding claim 1, Ranu teaches a method comprising: defining, by processing circuitry (Fig 5: microcontroller 54), a relationship for multiple electrodes of a plurality of electrodes, wherein the relationship defines a ratio of a value of a therapy parameter between the multiple electrodes (para 0014); performing, by the processing circuitry, a master adjustment that adjusts each value of the therapy parameter for each respective electrode of the multiple electrodes by an amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0024); and controlling, by the processing circuitry, delivery of electrical stimulation according to the master adjustment (para 0014).
Regarding claim 2, Ranu further teaches wherein the relationship further defines a shape of an electrical field produced by the electrical stimulation delivered according to each value of the therapy parameter of the multiple electrodes (para 0087), and wherein performing the master adjustment comprises performing the master adjustment that adjusts each value of the therapy parameter of each respective electrode of the multiple electrodes by the amount specified by the relationship so as to adjust a volume of tissue of the patient activated by the electrical stimulation while maintaining the shape of the electrical field produced by the electrical stimulation (para 0091; Fig 8d-f).
Regarding claim 3, Ranu further teaches wherein performing the master adjustment that adjusts each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship comprises increasing each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0091).
Regarding claim 4, Ranu further teaches wherein performing the master adjustment that adjusts each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship comprises decreasing each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0091).
Regarding claim 5, Ranu further teaches wherein performing the master adjustment comprises performing the master adjustment in response to receiving, via a user interface, an input requesting the master adjustment (para 0084).
Regarding claim 6, Ranu further teaches wherein the method further comprises: receiving, by the processing circuitry and via a user interface (para 0083), a first input specifying a selection of the multiple electrodes of the plurality of electrodes (para 0094; Fig 11); and receiving, by the processing circuitry and via the user interface, a second input specifying the values of the therapy parameters of the multiple electrodes (para 0094; Fig 11), wherein defining the relationship for the multiple electrodes of the plurality of electrodes comprises defining the relationship for the multiple electrodes of the plurality of electrodes (para 0093) in response to receiving, via the user interface, a third input requesting to lock the relationship (para 0099), and wherein performing the master adjustment comprises performing the master adjustment in response to receiving, via the user interface, a fourth input specifying the master adjustment (para 0100).
Regarding claim 7, Ranu further teaches receiving, by the processing circuitry and via the user interface, a fifth input to unlock the relationship (para 0098); receiving, by the processing circuitry and via the user interface, a sixth input specifying a value of a therapy parameter of a first electrode of the multiple electrodes (para 0098); and performing, by the processing circuitry and in response to receiving the fifth input and the sixth input, an adjustment to adjust the value of the therapy parameter of the first electrode without maintaining the ratio of the value of the therapy parameter between the multiple electrodes (para 0098-0099).
Regarding claim 8, Ranu further teaches outputting, by the processing circuitry and for display to a user: a representation of the multiple electrodes of the plurality of electrodes for which the relationship is defined (Fig 11); a representation of the other electrodes of the plurality of electrodes for which the relationship is not defined (Fig 14); a representation of the value of the therapy parameter of each electrode of the multiple electrodes (para 0103); and a representation of the master adjustment (Fig 11-16).
Regarding claim 9, Ranu further teaches wherein the therapy parameter comprises one of a voltage amplitude or a current amplitude (abstract).
Regarding claim 10, Ranu further teaches wherein the therapy parameter comprises one or more of an electrical stimulation pulse width, an electrical stimulation pulse count, or a duty cycle of the electrical stimulation (para 0091).
Regarding claim 11, Ranu further teaches wherein the therapy parameter comprises one of an electrical stimulation pulse rate or a frequency of the electrical stimulation (para 0091).
Regarding claim 12, Ranu further teaches (Fig 5) wherein the plurality of electrodes (electrode array 26) are disposed on a lead (stimulation lead 12), wherein the plurality of electrodes are grouped into a plurality of electrode subsets (electrodes 26’, 26”), each electrode subset comprising several electrodes disposed at different locations around a perimeter of the lead, and wherein the multiple electrodes comprise multiple electrodes within one electrode subset of the plurality of electrode subsets (electrodes 26’, 26”).
Regarding claim 13, Ranu further teaches (Fig 5) wherein the plurality of electrodes (electrode array 26) are disposed on a lead (stimulation lead 12), wherein the plurality of electrodes are grouped into a plurality of electrode subsets (electrodes 26’, 26”), each electrode subset comprising several electrodes disposed at different locations around a perimeter of the lead, and wherein the multiple electrodes comprise: at least a first electrode at a first position within a first electrode subset of the plurality of electrode subsets (any of electrode 26’), and at least a second electrode at the first position within a second electrode subset of the plurality of electrode subsets (any of electrode 26”).
Regarding claim 14, Ranu teaches a system (Fig 5) comprising: a memory (memory 52); and processing circuitry operatively coupled to the memory (microcontroller 54) and configured to: define a relationship for multiple electrodes of a plurality of electrodes (electrode array 26), wherein the relationship defines a ratio of a value of a therapy parameter between the multiple electrodes (para 0014); perform a master adjustment that adjusts each value of the therapy parameter for each respective electrode of the multiple electrodes by an amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0024); and control delivery of electrical stimulation according to the master adjustment (para 0014).
Regarding claim 15, Ranu further teaches the plurality of electrodes (electrode array 26) disposed on a lead (stimulation lead 12).
Regarding claim 16, Ranu further teaches the plurality of electrodes (electrode array 26); and an implantable medical device configured to couple to the plurality of electrodes (IPG 14), wherein to control delivery of electrical stimulation according to the master adjustment, the processing circuitry is configured to control the implantable medical device to deliver, via the selected multiple electrodes, the electrical stimulation according to the master adjustment (para 0056-0057).
Regarding claim 17, Ranu further teaches an external programmer that comprises the processing circuitry and the memory (CP 18; para 0048-0049); and a medical device the plurality of electrodes (IPG 14), wherein the external programmer is configured to control the medical device to deliver the electrical stimulation according to the master adjustment (para 0048).
Regarding claim 18, Ranu further teaches wherein the system further comprises a display (para 0080), and wherein the processing circuitry is further configured to control the display to display an icon that indicates that the relationship is locked such that the ratio of the value of the therapy parameter between the multiple electrodes is maintained or the relationship is not locked such that the ratio of the value of the therapy parameter between the multiple electrodes is not maintained (para 0083-0084).
Regarding claim 19, Ranu further teaches a device comprising: a display (para 0080); a memory (para 0079); and processing circuitry operatively coupled to the memory (para 0079) and configured to: control the display to output, for display to a user, a representation of a plurality of electrodes (Fig 11-16; para 0085); receive a first input specifying a selection of multiple electrodes of the plurality of electrodes (para 0090); control the display to output, for display to the user and in response to receiving the first input, a representation of the selected multiple electrodes (Fig 11; para 0090); receive a second input specifying a value of a therapy parameter of each electrode of the multiple electrodes (para 0087); control the display to output, for display to the user and in response to receiving the second input, a representation of the value of the therapy parameter of each electrode of the multiple electrodes (para 0087); receive a third input to lock a relationship for the selected multiple electrodes of the plurality of electrodes, wherein the relationship defines a ratio of a value of a therapy parameter between the multiple electrodes (para 0099); control the display to output, for display to the user and in response to receiving the third input, an indication that the relationship for the selected multiple electrodes of the plurality of electrodes is locked (para 0099); receive a fourth input specifying a master adjustment that adjusts each value of the therapy parameter for each respective electrode of the selected multiple electrodes by an amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0100); and control the display to output, for display to the user and in response to receiving the fourth input, a representation of the master adjustment to the values of the therapy parameters of the multiple electrodes (Fig 9, para 0100).
Regarding claim 20, Ranu further teaches wherein the processing circuitry is further configured to: perform the master adjustment to adjust each respective electrode of the selected multiple electrodes (para 0101) by an amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0102); and control a medical device to deliver electrical stimulation according to the master adjustment (para 0101).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792